COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION
Cause number:              01-18-00504-CR
Style:                     Esther Laver Thomas v. The State of Texas
Date motion filed*:        June 14, 2018
Type of motion:            Unopposed Motion for Extension of Time to File Notice of Appeal
Party filing motion:       Appellant’s counsel, D. Craig Hughes
Document to be filed:      N/A

Is appeal accelerated?                       No.

If motion to extend time:
       Original due date:                   June 5, 2018 (Notice of appeal deadline)
       Number of extensions granted:             0    Current Due Date: June 20, 2018 (15-day
                                            grace period)
         Date Requested:                    June 14, 2018

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s motion to extend the time to file the notice of appeal is granted because
       both her June 11, 2018 notice of appeal and counsel’s June 14, 2018 extension request
       were filed within the 15-day grace period and the motion provides a reasonable
       explanation for the 9-day delay. See TEX. R. APP. P. 10.5(b), 26.3; Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); Douglas v. State, 987 S.W.2d 605, 606 (Tex.
       App.—Houston [1st Dist.] 1999, no pet.)) (“The limited, 15-day extended time period
       applies to both the notice and the motion for extension; both must be filed within the
       15-day time period.”).

Judge’s signature: /s/ Evelyn V. Keyes
                                                  Acting for the Court

Date: June 19, 2018



November 7, 2008 Revision